DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 4 and 8-10 are withdrawn. Claims 11-30 are cancelled. Claims 31-35 are newly added. Claims 1-3, 5-7 and 31-35 are presently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073).

Regarding claim 1, Blandino discloses an apparatus for heating smokable material [0001] having an interface having a recess ([0111], figure 4, reference numeral 101) with an opening into which an article is received ([0102], figure 4, reference numeral 102). The article is provided to a user in a pre-rolled cylindrical shape [0107]. The apparatus has three patterned coils ([0133], figure 8, reference numerals 50, 60, 70) that are heated by an electrical current sequentially under the direction of a controller [0140]. The apparatus has a separate temperature sensor for measuring temperature [0126] to control the heating temperature of the device [0128]. Blandino does not explicitly disclose the heating coils measuring temperature.
Guo teaches an apparatus for precise control of the temperature during heating in which the temperature is determined based on a temperature of a resistive heating element (abstract). The resistive heating element is connected to both a temperature sensing circuit and a heating circuit [0025] 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of Blandino with the temperature control arrangement of Guo. One would have been motivated to do so since Guo teaches an apparatus that provides precise temperature control.

Regarding claims 2 and 3, modified Blandino teaches all the claim limitations as set forth above. Modified Blandino does not explicitly teach the two coils operating in different modes at the same time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sequence of Blandino such that the coils alternate modes. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 5, Guo teaches that the resistance of the heating wire changes monotonically with temperature, and that the temperature can therefore be directly determined based on the measured resistance [0018].

Claims 6 and 31-32 rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073) as applied to claim 1 above, and further in view of Schlipf (US 10,477,897).

Regarding claim 6, modified Blandino teaches all the claim limitations as set forth above. Blandino additionally discloses that the coils are supported on a support that is rolled into a cylindrical shape [0115], and that the coils can be arranged in different patterns on the support [0136]. Modified Blandino does not explicitly teach coils located on both the inside and outside of a cylindrical tube.
Schlipf teaches a heater for an e cigarette including a tube with resistors arranged on the inner or outer surface of the tube (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the coils of modified Blandino both inside and outside the tube of Schlipf. One would have been motivated to do so since Blandino discloses that the coils can be arranged in different patterns and Schlipf teaches that coils can be located both inside and outside of tubes in electronic cigarette heaters. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claims 31-32, modified Blandino teaches all the claim limitations as set forth above. Modified Blandino does not explicitly teach the two coils operating in different modes at the same time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sequence of Blandino such that the coils alternate modes. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 7 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073) as applied to claim 1 above, and further in view of Schlipf (US 10,477,897) and Hajaligol (US 5,665,262).

Regarding claim 7, modified Blandino teaches all the claim limitations as set forth above. Blandino additionally discloses that the coils are supported on a support that is rolled into a cylindrical shape [0115], and that the coils can be arranged in different patterns on the support [0136]. Modified Blandino does not explicitly teach (a) coils located on both the inside and outside of a cylindrical tube and (b) the cylinder being circumferentially partitioned.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the coils of modified Blandino both inside and outside the tube of Schlipf. One would have been motivated to do so since Blandino discloses that the coils can be arranged in different patterns and Schlipf teaches that coils can be located both inside and outside of tubes in electronic cigarette heaters. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Hajaligol teaches a tubular heating having blades with individual heaters disposed thereon (abstract) separated by gaps (figure 8, reference numeral 130) to thermally and electrically isolate individual the individual heaters (column 11, lines 66-67, column 12, lines 1-15). Hajaligol additionally teaches that providing separate heaters allows multiple 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heaters of modified Blandino with the heaters separated by gaps of Hajaligol. One would have been motivated to do so since Hajaligol teaches heaters that are electrically and thermally insulated from each other.

Regarding claims 33-34, modified Blandino teaches all the claim limitations as set forth above. Modified Blandino does not explicitly teach the two coils operating in different modes at the same time.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073) as applied to claim 1 above, and further in view of Schlipf (US 10,477,897).

Regarding claim 35, modified Blandino teaches all the claim limitations as set forth above. Blandino additionally discloses that the coils are supported on a support [0115] and that the coils can be arranged in different patterns on the support [0136] such as coils that form a series of concentric geometric shapes such as squares ([0092], figure 1, reference numerals 10a-f). Modified Blandino does not explicitly teach the conductive patterns overlapping. Modified Blandino does not explicitly teach (a) coils located on both the inside and outside of a cylindrical tube and (b) the coils overlapping.
Regarding (a), Schlipf teaches a heater for an e cigarette including a tube with resistors arranged on the inner or outer surface of the tube (abstract).
 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make both coils extend along the entire length of the tube. One would have been motivated to do so since Blandino discloses that the coils can be arranged in concentric shapes but can also have different shapes. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Guo is directed to an inductive heater and teaches away from a device with separate sensor such as Blandino. However, while Guo may be directed to a resistive heating element, Guo explicitly teaches that using the heating element to measure temperature reduces device complexity [0002]. One of ordinary skill in the art would recognize that the teachings of Guo would simplify other devices with separate temperature sensors and heaters such as Blandino.
Turning fully to Blandino, it is clear that the heating coils of Blandino could be modified to detect the temperature. While uses inductive heating as opposed to the resistive heating of Guo, the sensor (figure 4, reference numeral 126) and induction coil ([0109], figure 4, reference numeral 50) are both adjacent to the recess ([0101], figure 4, reference numeral 101). Since Guo teaches that the temperature is measured based on resistance in the electrical wire (abstract) and all electrical conductors have some resistance, even if it is a small amount, the temperature measuring arrangement of Guo would measure the temperature of the recess of Blandino when applied to the coil of Blandino.

Regarding claims 2 and 3, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the Office action does not set forth a proper case of routine optimization and (b) that the limitations are critical to applicant’s invention.
Regarding (a), the Office action establishes that Blandino discloses multiple electric coils and Guo teaches a circuit that alternates between a temperature sensing mode [0032] and a heating mode when the temperature falls below a target temperature [0033]. Slight modifications to the alternating sequence of the coils in the combination is within the ambit of one of ordinary skill in the art and forms the basis for the rejection as set forth above.
In re Margolis, 785 F.2d 1029, 228 USPQ 940 (Fed. Cir. 1986) and MPEP § 716.01(a). However, in this case applicant’s specification makes a statement unsupported by any evidence as to the criticality of the claimed features.

Regarding claims 6 and 7, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Schlipf does not teach (a) a resistor element on both the inside and outside of the tube and (b) the coils overlapping.
Regarding (a), the Office action did not state that Schlipf taught coils in both locations, instead that Schlipf taught a single coil that could be placed in either location, and that place coils in both locations would be obvious in light of Blandino’s teaching of multiple coils.
Regarding (b), applicant’s arguments are not commensurate with the scope of the claims which do not require that the coils overlap.

Regarding claim 35, although this claim was not previously presented, applicant’s arguments regarding claim 7 are considered relevant to this claim as well. The concentric coils of Blandino are considered to meet the claim limitation of overlapping since each coil (excluding the outermost coil) is located within an area heated by an outer coil and the claim does not explicitly require the coils or wires themselves to be overlapping but rather patterns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747